DETAILED ACTION
Applicant's preliminary amendments and remarks, filed 6/10/19, are fully acknowledged by the Examiner. Currently, claims 25-44 are pending with claims 1-24 canceled, and claims 25-44 new. The following is a complete response to the 6/10/19 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-26, 32-33, 36-39, 42, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livneh (US 2008/0015566).
Regarding claim 25, Livneh teaches an electrosurgical instrument, comprising: an end effector (Fig. 2), comprising: a first jaw (60);
a second jaw, wherein the first jaw is rotatable relative to the second jaw between an open position and a closed position (62); and

a proximal end (toward the handle); a distal end (toward the end effector); an outer tube (74);
a jaw tube disposed within the outer tube (proximal section of 68 within 74), wherein the jaw tube is configured to move within the outer tube between the proximal end and the distal end (proximal section of 68 moves within 74 to actuate the jaws); an actuation band operably coupled to the jaw tube (distal section of 68 labeled 72); and a knife tube disposed within the outer tube (110), wherein the knife tube is configured to reciprocate within the outer tube between the proximal end and the distal end (110 moves back and forth as in Figs. 2-3); and
a link comprising a first end and a second end (link 96 with first end with 68 and second end near the jaws), wherein the first end of the link is pivotably coupled to the actuation band (distal end 72), wherein the second end of the link is pivotably coupled to the first jaw (as in Fig. 2), and wherein the jaw tube is configured to rotate the first jaw towards the closed position based on movement of the jaw tube towards the proximal end (Fig. 3 to Fig. 2).
Regarding claim 26, Livneh teaches wherein the jaw tube is configured to rotate the first jaw towards the open position based on movement of the jaw tube towards the distal end (proximal section of 68 moving distally rotates the jaw open as in Figs. 2-3).
Regarding claim 32, Livneh teaches the shaft assembly further comprises an active rod operably coupled to an energy source (energy source 54 and active rod 105), wherein the end effector further comprises an electrode (jaws 60 and 62 act as electrodes), and wherein the active rod is operably coupled to the electrode to transmit energy from the energy source to the electrode (par. [0056] rod 105).
Regarding claim 33, Livneh teaches the instrument further comprising an electrical conductor, wherein the electrical conductor is positioned between the active rod and the electrode (68 is the electrical conductor between 105 and the electrode jaws).
Regarding claim 36, Livneh teaches the knife tube is rotatable, and wherein rotation of the knife tube rotates the end effector (rotating 140 rotates the jaws and tube as in par. [0063]).
Regarding claim 38, Livneh teaches an electrosurgical instrument, comprising: an end effector, comprising:
a first jaw (60); a second jaw (62), wherein the first jaw is rotatable relative to the second jaw between an open position and a closed position (Figs. 2-3);
a longitudinal slot configured to move a cutting member therealong (slots 61 and 63 with knife 106); and an electrode (faces of jaws 60 and 62 act as electrodes);
a shaft assembly extending proximally from the end effector (shaft assembly 74), wherein the shaft assembly comprises:
an outer tube (74);
a cutting member tube movable within the outer tube (110); and a closure system, comprising:
a closure assembly movable between a proximal position and a distal position (proximal section of 72); and
a connector comprising a proximal end and a distal end (link 96), wherein the proximal end of the connector is pivotably connected to the closure assembly (proximal section of 72 connected to 96), wherein the distal end of the connector is pivotably connected to the first jaw (96 connected to jaw 60 as in Fig. 5), and wherein the closure assembly is configured to rotate the first jaw towards the closed position based on movement of the closure assembly towards the proximal position (96 helps to close 60 and 62 together).
Regarding claim 39, Livneh teaches the closure assembly is configured to rotate the first jaw towards the open position based on movement of the closure assembly towards the distal position (rotating 140 rotates the jaws and 72 as in par. [0063]).
Regarding claim 42, Livneh teaches wherein the shaft assembly further comprises an energy assembly operably coupled to an energy source (105 coupled to source 54), wherein the energy assembly is configured to transfer energy from the energy source to the electrode (54 as source for energy for the electrodes).
Regarding claim 44, Livneh teaches an electrosurgical instrument, comprising: an end effector, comprising:
a first jaw; a second jaw, wherein the first jaw is rotatable relative to the second jaw between an open position and a closed position (jaws 60 and 62 rotate relative to each other to open and close);
a longitudinal slot configured to reciprocate a knife therealong (channel 63 with knife 106); and a shaft assembly extending proximally from the end effector (assembly including and within 74), wherein the shaft assembly comprises:
a proximal end and a distal end (distal end toward jaws and proximal end toward handles 64 and 66);
a jaw control assembly configured to move between the proximal end and the distal end (control assembly with the proximal end of 68);
a knife control assembly configured to move between the proximal end and the distal end (110); and
a transfer system configured to transfer movement of the jaw control assembly to the first jaw (96), wherein the transfer system is configured to move the first jaw towards the closed position based on movement of the jaw control assembly towards the proximal end (Fig. 2-3), and wherein the transfer system is configured to move the first jaw towards the open position based on movement of the jaw control assembly towards the distal end (96 moves the jaws open as 68 is moved distally as in Figs. 2-3).
Regarding claim 25 in a second interpretation, Livneh teaches an electrosurgical instrument, comprising: an end effector (Fig. 2), comprising: a first jaw (60);
a second jaw, wherein the first jaw is rotatable relative to the second jaw between an open position and a closed position (62); and
a longitudinal slot configured to reciprocate a knife therealong (slots 61 and 63 with knife 106); a shaft assembly extending proximally from the end effector (shaft connecting the end effector to the handle), wherein the shaft assembly comprises:
a proximal end (toward the handle); a distal end (toward the end effector); an outer tube (74);
a jaw tube disposed within the outer tube (proximal section of 68 within 74), wherein the jaw tube is configured to move within the outer tube between the proximal end and the distal end (proximal section of 68 moves within 74 to actuate the jaws); an actuation band operably coupled to the jaw tube (one end 104); and a knife tube disposed within the outer tube (110), wherein the knife tube is configured to reciprocate within the outer tube between the proximal end and the distal end (110 moves back and forth as in Figs. 2-3); and
a link comprising a first end and a second end (link 96 with first end with 68 and second end near the jaws), wherein the first end of the link is pivotably coupled to the actuation band (96 coupled to one of 104), wherein the second end of the link is pivotably coupled to the first jaw (as in Fig. 2), and wherein the jaw tube is configured to rotate the first jaw towards the closed position based on movement of the jaw tube towards the proximal end (Fig. 3 to Fig. 2).
Regarding claim 37, the second interpretation of Livneh teaches wherein the actuation band is a first actuation band and the link is a first link (104 with a corresponding link on each side), wherein the shaft assembly comprises a second actuation band operably coupled to the jaw tube (second side of 104), wherein the electrosurgical instrument comprises a second link comprising a first end and a second end (second link 96 for corresponding band 104), wherein the first end of the second link is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31, 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livneh in view of Worrell (US 2013/0023868).
Regarding claim 27, Livneh is silent wherein the shaft assembly further comprises an articulation section, a first articulation band, and a second articulation band, wherein the first articulation band and the second articulation band are operably coupled to the end effector, and wherein the first articulation band and the second articulation band are movable between the proximal end and the distal end.Worrell further teaches an outer tube comprising an articulation section coupled to the end effector (130 with articulation section  that moves as in Figs. 17a-c), the articulation section operatively coupled to first and second articulation bands configured to articulate the end effector (136 is coupled to 160 and 170 which articulate the end effector).It would have been obvious to one of ordinary skill in the art to modify Livneh with the articulation section of Worrell, to allow for flexibility of the end effector to better reach target tissue.
Regarding claim 28, Livneh is silent wherein proximal movement of the first articulation band and distal movement of the second articulation band rotates the end effector a first direction.However, Worrell teaches proximal movement of one band and distal movement of another band 
Regarding claim 29, Livneh is silent wherein distal movement of the first articulation band and proximal movement of the second articulation band rotates the end effector a second direction, and wherein the second direction is opposite the first direction.However, Worrell teaches proximal movement of one band and distal movement of another band results in rotating in a second direction opposite the first direction (par. [0076]).It would have been obvious to one of ordinary skill in the art to modify Livneh with the articulation section of Worrell, to allow for flexibility of the end effector to better reach target tissue.
Regarding claim 30, Livneh is silent wherein the shaft assembly comprises a flexible neck, wherein the first articulation band is positioned on a first side of the flexible neck and wherein the second articulation band is positioned on a second side of the flexible neck.However, Worrell teaches a shaft assembly comprises a flexible neck (136), wherein the first articulation band is positioned on a first side of the flexible neck and wherein the second articulation band is positioned on a second side of the flexible neck (bands 160 and 170 on either side of the neck as in Fig. 17a).It would have been obvious to one of ordinary skill in the art to modify Livneh with the articulation section of Worrell, to allow for flexibility of the end effector to better reach target tissue.
Regarding claim 31, Livneh is silent wherein the flexible neck comprises a slot, and wherein the actuation band is disposed within the slot.However, Worrell teaches an actuation band 138 within a slot of neck 136.It would have been obvious to one of ordinary skill in the art to modify Livneh with the actuation band 
Regarding claim 40, Livneh teaches wherein the shaft assembly further comprising an articulation section, a first articulation band, wherein the first articulation band and the second articulation band are operably coupled to the end effector, and wherein the first articulation band and the second articulation band are movable within the outer tube.Worrell further teaches an outer tube comprising an articulation section coupled to the end effector (130 with articulation section  that moves as in Figs. 17a-c), the articulation section operatively coupled to first and second articulation bands move within the outer tube to articulate the end effector (136 is coupled to 160 and 170 which articulate the end effector).It would have been obvious to one of ordinary skill in the art to modify Livneh with the articulation section of Worrell, to allow for flexibility of the end effector to better reach target tissue.
Regarding claim 41, Livneh is silent regarding the articulation bands.However, Worrell teaches wherein proximal movement of the first articulation band and distal movement of the second articulation band rotates the end effector a first direction, and wherein distal movement of the first articulation band and proximal movement of the second articulation band rotates the end effector a second direction, wherein the second direction is opposite the first direction (par. [0076]).It would have been obvious to one of ordinary skill in the art to modify Livneh with the articulation section of Worrell, to allow for flexibility of the end effector to better reach target tissue.
Claims 34-35, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livneh in view of Dycus (US 7,771,425).
Regarding claim 34, Livneh wherein the end effector comprises a stop member configured to control a minimum gap distance between the first jaw and the second jaw.
Regarding claim 35, Livneh is silent wherein the stop member comprises an electrically insulative material.However, Dycus teaches the gap-setting member 750 to be insulative as in col. 22, lines 4-27.It would have been obvious to one of ordinary skill in the art to modify Livneh with gap members between the jaws as in Dycus, for effective sealing of tissue as in col. 2 lines 6-20 of Dycus.
Regarding claim 43, Livneh is silent wherein the end effector comprises a gap-setting member configured to control a minimum gap distance between the first and second jaw.However, Dycus teaches a gap-setting member 750 to have a gap distance as in col. 22, lines 4-27 between the jaws.It would have been obvious to one of ordinary skill in the art to modify Livneh with gap members between the jaws as in Dycus, for effective sealing of tissue as in col. 2 lines 6-20 of Dycus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794